EX-10.3 6 exhibit10-3.htm EXHIBIT 10.3

Exhibit 10.3

CCH II NOTE PURCHASE AGREEMENT

This CCH II NOTE PURCHASE AGREEMENT (the "Agreement") is entered into as of the
18th day of September, 2003, by and among CCH II, LLC, a Delaware limited
liability company ("CCH II"), CCH II Capital Corp., a Delaware corporation
("Capital" and, together with CCH II, the "CCH II Issuers") and each of the
affiliated purchasers listed on the signature pages hereto (each a "Purchaser"
and, collectively, the "Purchasers"), with reference to the following facts
(capitalized terms used but not otherwise defined herein shall have the meanings
set forth in Exhibit A hereto):

A. Certain of the Purchasers or their affiliated entities have entered into
exchange agreements ("Exchange Agreements") with the CCH II Issuers and/or their
affiliates pursuant to which the Purchasers or such affiliated entities are
acquiring new 10.25% Senior Notes due 2010 (the "New Notes") to be issued by the
CCH II Issuers in exchange for certain notes issued by affiliates of the CCH II
Issuers.

B. Each Purchaser wishes to purchase New Notes for cash on the basis set forth
in this Agreement and on such Purchaser's signature page hereto; and

C. The CCH II Issuers wish to sell to the Purchasers such New Notes on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

Purchase. Subject to the terms and conditions of this Agreement, each Purchaser
agrees to purchase, and the CCH II Issuers agree to sell, New Notes, on the
basis set forth in this Agreement. At the Closing (as defined below), each
Purchaser will deliver to the CCH II Issuers (by wire transfer of immediately
available funds to the account listed on the CCH II Issuers' signature page) the
aggregate purchase price set forth on such Purchaser's signature page hereto,
and the CCH II Issuers shall deliver or cause to be delivered to such Purchaser
the principal amount of New Notes as set forth on such Purchaser's signature
page hereto (such transactions in this Section 1 with respect to each Purchaser,
the "Purchase").

1.1 Other Documents. The New Notes shall be subject to an indenture with a
trustee of national standing selected by the CCH II Issuers, which indenture
shall be in the form attached hereto, together with such changes consented to in
writing by the Purchasers (which consent shall not unreasonably be withheld).
The CCH II Issuers shall enter into a registration rights agreement with each
Purchaser, which agreement shall be in the form attached hereto, together with
such changes consented to in writing by the Purchasers (which consent shall not
unreasonably be withheld). Each of the CCH II Issuers and each Purchaser shall
execute and/or deliver such other documents and agreements as are customary and
reasonably necessary to effectuate the Purchase in connection with the Closing.

1.2 Closing. The closing of the Purchase (the "Closing") shall occur on such
date (the "Closing Date") as is mutually acceptable to the Purchasers and CCH
II, but no later than three business days after the date hereof.

Representations and Warranties of the CCH II Issuers. The CCH II Issuers jointly
and severally represent and warrant to each Purchaser, as of the date hereof and
as of the Closing Date, that:

2.1 Organization and Qualification. Each of the CCH II Issuers is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has the requisite corporate or limited
liability company power and authority to enter into and perform its obligations
under this Agreement, and to own, lease and operate its assets and properties
and to carry on its business as it is now being conducted.

2.2 Authorization and Binding Obligation. Each of the CCH II Issuers has full
corporate or limited liability company power to execute and deliver the
Transaction Documents to which it is or will be a party. The execution and
delivery of this Agreement by each CCH II Issuer and the performance of its
obligations hereunder have been, and the execution and delivery of the other
Transaction Documents by each CCH II Issuer and the performance of its
obligations thereunder have been, duly authorized by all necessary corporate or
limited liability company action, including any necessary approvals by their
respective boards of directors or managers, and no other corporate or limited
liability company proceedings on their part are or will be necessary for the
execution and delivery of this Agreement and the other Transaction Documents and
the performance of their obligations provided for herein and therein.  This
Agreement has been, and the other Transaction Documents have been, or on or
prior to the Closing Date, will be duly executed and delivered by each CCH II
Issuer and, assuming this Agreement and the other Transaction Documents are or,
on or prior to the Closing Date will be, binding obligations of each Purchaser
party thereto, this Agreement constitutes, and the other Transaction Documents
constitute, or on or prior to the Closing Date will constitute, valid and
binding obligations of the CCH II Issuers, enforceable against them in
accordance with their respective terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors' rights and to general equity principles.

2.3 No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement and the other Transaction Documents
by the CCH II Issuers and the performance of their obligations hereunder and
thereunder will not (i) conflict with or violate the organizational documents of
Charter Communications Holdings, LLC ("Holdings") or the CCH II Issuers or any
of their direct or indirect subsidiaries or parent companies, (ii)  conflict
with or violate any Legal Requirement applicable to Holdings or the CCH II
Issuers or any of their direct or indirect subsidiaries or parent companies, or
by which any of their respective properties is bound or affected, or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which Holdings or the CCH II Issuers or any of
their direct or indirect subsidiaries or parent companies are a party or by
which any of them or any of their respective properties are bound or affected,
except where (in the case of clauses (ii) and (iii)) any of the foregoing would
not, either individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

The execution and delivery of this Agreement and the other Transaction Documents
by the CCH II Issuers and the performance of their obligations hereunder and
thereunder will not require any prior consent, approval or authorization, or
prior filing with or notification to, any Governmental Authority, except where
the failure to obtain such prior consents, approvals or permits, or to make such
prior filings or notifications, would have or reasonably be expected to have a
Material Adverse Effect.

2.4 Material Disclosure. Charter Communications, Inc., a Delaware corporation
("CCI") has previously delivered to the Purchasers certain summary information
regarding the business and financial condition of CCH II (the "CCH II Summary
Information"). The non-financial information included in the CCH II Summary
Information is accurate, as of the dates specified therein, in all material
respects. The consolidated financial statements (including the notes thereto)
included in the CCH II Summary Information present fairly in all material
respects the respective consolidated financial positions, results of operations
and cash flows of the entities to which they relate at the dates and for the
periods to which they relate and have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis,
subject to year end audit adjustments in the case of unaudited financial
statements and to the exceptions to consistency related to the adoption of new
generally accepted accounting principles described therein. There has been no
change in the business or financial condition of CCI, Holdings, CCH II or their
subsidiaries since December 31, 2002, which would reasonably be expected to have
a Material Adverse Effect, except as has been disclosed in the CCH II Summary
Information or contained or reflected in any press release issued prior to the
date of this Agreement or in any report, schedule, form, statement or other
document (together with all exhibits, financial statements, schedules and any
amendments thereto) that has been filed by CCI or Holdings with the Securities
and Exchange Commission prior to the date of this Agreement pursuant to the
reporting requirements of the Securities Exchange Act (including material filed
pursuant to Section 13(a) or 15(d)). The CCH II Summary Information, taken
together with the reports, schedules, forms, statements and other documents
(together with all exhibits, financial statements, schedules and any amendments
thereto) that have been filed by CCI or Holdings with the Securities and
Exchange Commission pursuant to the reporting requirements of the Securities
Exchange Act (including material filed pursuant to Section 13(a) or 15(d)), does
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

2.5 Rule 144A Eligibility. On the Closing Date, the New Notes will not be of the
same class as securities listed on a national securities exchange registered
under Section 12 of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") or quoted in an automated inter-dealer quotation system.

2.6 No Integration. Neither the CCH II Issuers nor any of their affiliates (as
defined in Rule 501(b) of Regulation D of the Securities Act ("Regulation D"))
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the New Notes in
a manner that would require registration of the New Notes under the Securities
Act.

2.7 No General Solicitation. None of the CCH II Issuers nor any of their
affiliates or any other person acting on its or their behalf (other than the
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the New Notes by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

2.8 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Purchasers contained herein and their compliance with their
agreements set forth herein, it is not necessary, in connection with the
issuance and sale of the New Notes to the Purchasers, to register the New Notes
under the Securities Act or to qualify the indenture relating to such New Notes
under the Trust Indenture Act of 1939, as amended.

2.9 Public Documents. Holdings has filed all reports, registration statements,
proxy statements, and other materials, together with any amendments required to
be made with respect thereto, that were required to be filed with the Securities
and Exchange Commission under the Securities Act or the Exchange Act from and
after December 31, 2002 (all such reports and statements are collectively
referred to herein as the "Commission Filings"). As of their respective dates,
the Commission Filings, including the financial statements contained therein,
complied in all material respects with all of the statutes and published rules
and regulations enforced or promulgated by the regulatory authority with which
the Commission Filings were filed, and, except to the extent the information in
any Commission Filing has been revised or superseded by a later filed Commission
Filing, did not contain any untrue statement of material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

Representations and Warranties of each Purchaser. Each Purchaser represents and
warrants to the CCH II Issuers, as of the date hereof and as of the Closing
Date, as follows:

3.1 Organization, Standing, and Authority. Such Purchaser (i) is duly organized,
validly existing and in good standing under the laws of its state of
organization and (ii) has the requisite corporate or other entity power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

3.2 Authorization and Binding Obligation. The execution and delivery of this
Agreement and any other Transaction Documents to which it will be a party and
the performance by such Purchaser of its obligations hereunder and thereunder
have been duly authorized by all necessary organizational action, including any
necessary approval by its board of directors or other governing body, and no
other organizational proceedings on its part are necessary for the execution and
delivery of this Agreement and any other Transaction Documents to which it will
be party and the performance of its obligations provided for herein and therein.
 This Agreement has been, and any other Transaction Documents to which it is a
party will be, duly executed and delivered by it and, assuming this Agreement
and such other Transaction Documents are binding obligations of the CCH II
Issuers, this Agreement and such other Transaction Documents will constitute
valid and binding obligations of it enforceable against it in accordance with
their terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles.

3.3 New Notes Not Registered. Such Purchaser understands that the New Notes,
when issued, will not have been registered under the Securities Act and are
issued in reliance upon an exemption from the registration requirements of the
Securities Act, which depends upon, among other things, the accuracy of the
representations of such Purchaser as expressed herein. Such Purchaser is not
acquiring the New Notes with a view to any distribution thereof or with any
present intention of offering or selling any of the New Notes in a transaction
that would violate the Securities Act or the securities laws of any state of the
United States or any other applicable jurisdiction. Such Purchaser has not
offered, sold or delivered the New Notes to be acquired by such Purchaser, and
will not offer, sell or deliver the New Notes, except pursuant to an effective
registration statement under the Securities Act or an exemption from such
registration to the extent available under the Securities Act. Such Purchaser
understands and acknowledges that no public market now exists for the New Notes
and that neither CCH II nor any affiliate thereof has made any assurances that a
public market will ever exist for the New Notes.

3.4 Qualified Institutional Buyer; Knowledge. Such Purchaser is a "qualified
institutional buyer" as defined in Rule 144A promulgated under the Securities
Act, with such knowledge and expertise in financial and business matters as are
necessary in order to evaluate the merits and risks of the transactions
contemplated by this Agreement, including the investment in the New Notes. Such
Purchaser has reviewed the CCH II Summary Information, the Form 10-K for the
year ended December 31, 2002 and the Form 10-Q for the period ended June 30,
2003 for Holdings. Such Purchaser is aware of the business affairs and financial
condition of the CCH II Issuers and has acquired sufficient information about
the CCH II Issuers to reach an informed and knowledgeable decision to purchase
the New Notes.

Covenants.

4.1 Reasonable Best Efforts to Close. The CCH II Issuers and each Purchaser
shall use commercially reasonable best efforts to take such actions as are
necessary or desirable to consummate the transactions contemplated by this
Agreement; provided, however, that Purchaser need not incur out of pocket
expenses which are not customary for transactions of this type to fulfill its
obligations hereunder.

4.2 Confidentiality. Except as required by applicable law, the CCH II Issuers
and their affiliates will keep confidential the fact that the Purchasers have
entered into this Purchase with the same level of care the CCH II Issuers holds
its own confidential and proprietary information.

4.3 Supplying Information. While the New Notes remain outstanding and are
"restricted securities" within the meaning of Rule 144(a)(3) under the
Securities Act, the CCH Issuers will, during any period in which they are not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the New Notes and prospective purchasers of the New Notes
designated by such holders, upon the request of such holders or such prospective
purchasers, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

4.4 PORTAL and DTC. The CCH II Issuers shall use their best efforts to arrange,
on or before the Closing Date, for the New Notes to be designated Private
Offerings, Resales and Trading through Automated Linkages ("PORTAL") Market
securities in accordance with the rules and regulations adopted by the National
Association of Securities Dealers, Inc. ("NASD") relating to trading in the
PORTAL Market and for the New Notes to be eligible for clearance and settlement
through the Depositary Trust Company.

4.5 No Integration. Neither of the CCH II Issuers nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the New Notes in a manner that would require
registration of the New Notes under the Securities Act.

4.6 No General Solicitation. None of the CCH II Issuers or any of their
affiliates or any other person acting on its or their behalf (other than the
Purchasers, as to which no covenant is given) will solicit offers for, or offer
or sell, the New Notes by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.

Conditions to Closing.

5.1 Conditions to the Obligations of each Purchaser. The obligations of each
Purchaser to close the Purchase are subject to the fulfillment on or before the
Closing Date of the following:

No Injunction or Proceeding. As of the Closing, there shall be no injunction,
stay or restraining order in effect with respect to the transactions provided
for herein and there shall not be pending or threatened any action, proceeding
or investigation involving such Purchaser challenging or seeking damages from
such Purchaser in connection with the Purchase or seeking to restrain or
prohibit the consummation of the Purchase.

Accuracy of Representation

s. The representations and warranties made by the CCH II Issuers in this
Agreement shall have been accurate in all material respects as of the date of
this Agreement and shall be accurate in all material respects as of the Closing
Date as if made on the Closing Date (except those qualified by Material Adverse
Affect, which shall be accurate in all respects).



Performance

. The covenants and obligations that the CCH II Issuers are required to comply
with or to perform pursuant to this Agreement at or prior to the Closing shall
have been complied with and performed in all material respects.



Execution and Delivery of Transaction Documents

. The Transaction Documents shall have been executed and delivered by all
parties thereto (other than the Purchasers) and delivered to the Purchaser.



Minimum Issuance of New Notes

. At least $1.00 billion of New Notes, including New Notes to be issued under
this Agreement and any other New Notes to be issued concurrently therewith,
shall have been issued by the CCH II Issuers.



Opinion of Counsel

. Irell & Manella, LLP, counsel for the CCH II Issuers, shall have furnished to
the Purchasers, at the request of the CCH II Issuers, their written opinion,
dated the Closing Date and addressed to the Purchasers, in form and substance
reasonably satisfactory to the Purchasers, to the effect set forth in Annex A
hereto.



PORTAL and DTC

. The CCH II Issuers shall have arranged for the New Notes to be designated
PORTAL Market securities in accordance with the rules and regulations adopted by
the NASD relating to trading in the PORTAL Market and for the New Notes to be
eligible for clearance and settlement through the Depositary Trust Company.



Closing of Transactions Pursuant to Exchange Agreements

. The closing of all of the transactions contemplated by the Exchange Agreements
shall have occurred (or shall occur simultaneously with the Closing hereunder).



5.2 Conditions to the Obligations of the CCH II Issuers. The obligations of the
CCH II Issuers to close the Purchase are subject to the fulfillment on or before
the Closing Date of the following:

No Injunction

. As of the Closing, there shall be no injunction, stay or restraining order in
effect with respect to the transactions provided for herein and there shall not
be pending or threatened any action, proceeding or investigation challenging or
seeking damages in connection with the Purchase or seeking to restrain or
prohibit the consummation of the Purchase.



Accuracy of Representation

s. The representations and warranties made by each Purchaser in this Agreement
shall have been accurate in all material respects as of the date of this
Agreement and shall be accurate in all material respects as of the Closing Date
as if made on the Closing Date.



Performance

. The other covenants and obligations that each Purchaser is required to comply
with or to perform pursuant to this Agreement at or prior to such Closing shall
have been complied with and performed in all material respects.



Execution and Delivery of Transaction Documents

. The Transaction Documents shall have been executed and delivered by all
parties thereto (other than the CCH II Issuers) and delivered to CCH II.



Closing of Transactions Pursuant to Exchange Agreements

. The closing of all of the transactions contemplated by the Exchange Agreements
shall have occurred (or shall occur simultaneously with the Closing hereunder).



Termination.

6.1 By Mutual Consent. This Agreement may be terminated at any time prior to the
Closing Date by the mutual written consent of CCH II and the Purchasers.

6.2 By Purchasers. This Agreement may be terminated by the Purchasers, upon a
material breach of any representation, warranty, covenant or agreement on the
part of the CCH II Issuers set forth in this Agreement, or if any representation
or warranty of the CCH II Issuers shall have become materially incorrect or
untrue (or, in the case of representiations or warranties qualified by reference
to a Material Adverse Effect, shall have become incorrect or untrue) in either
case such that the conditions set forth in Section 5.1(a) or 5.1(b) would not be
satisfied and in either case not less than one business day after written notice
of such breach by the Purchasers to CCH II.

6.3 By the CCH II Issuers. This Agreement may be terminated by the CCH II
Issuers, upon a material breach of any representation, warranty, covenant or
agreement on the part of any Purchaser set forth in this Agreement, or if any
representation or warranty of any Purchaser shall have become materially
incorrect or untrue, in either case such that the conditions set forth in
Section 5.2(a) or Section 5.2(b) would not be satisfied and in either case not
less than one business day after written notice of such breach by CCH II to the
Purchaser(s).

6.4 Failure to Close. If the Closing does not occur by September 24, 2003, then
any Purchaser or the CCH II Issuers may terminate this Agreement by delivery of
written notice of termination to the other parties hereto; provided, however,
any party that is in material breach of this Agreement shall not have the right
to terminate this Agreement pursuant to this Section 6.4.

6.5 Effect of Termination. If this Agreement is terminated as provided in this
Section 6, then this Agreement will forthwith become null and void and there
will be no liability on the part of any party hereto to any other party hereto
or any other person or entity in respect thereof, provided that: (i) the
obligations of the parties described in Section 7.3 will survive any such
termination; and (ii) no such termination will relieve any party from liability
for breach of its obligations under this Agreement, and in such event the other
parties shall have all rights and remedies available at law or equity, including
the right of specific performance against such party.

Miscellaneous.

7.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York without regard to principles of conflicts
of law or choice of law.

7.2 Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement upon the reasonable request of
the other party.

7.3 Fees and Expenses. Each party shall be responsible for its own fees and
expenses incurred in connection with this Agreement.

7.4 Severability. If any term or provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon determination that
any term or other provision of this Agreement is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to attempt
to agree on a modification of this Agreement so as to effect the original intent
of the parties as closely as possible to the fullest extent permitted by law in
an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.

7.5 Entire Agreement. This Agreement, the Confidentiality Agreement and the
other Transaction Documents represent the entire agreement and understandings
between the parties concerning the Purchase and the other matters described
therein and supersedes and replaces any and all prior agreements and
understandings.

7.6 No Oral Modification. This Agreement may only be amended in writing signed
by the CCH II Issuers and by each Purchaser.

7.7 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand, by reputable overnight courier or by facsimile transmission
(with receipt of successful and full transmission) to the applicable parties
hereto at the address stated on the signature pages hereto or if any party shall
have designated a different address or facsimile number by notice to the other
party given as provided above, then to the last address or facsimile number so
designated.

7.8 Submission to Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court located in the
state of New York or any New York state court in the event any dispute arises
out of this Agreement or any of the transactions contemplated hereby, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated hereby in any court other than a federal or state court sitting in
the state of New York.

7.9 NO JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.10 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which together shall
constitute one instrument. Facsimile signatures shall constitute original
signatures.

[NEXT PAGE IS SIGNATURE PAGE]




--------------------------------------------------------------------------------




CCH II'S SIGNATURE PAGE TO PURCHASE AGREEMENT

IN WITNESS WHEREOF the parties have executed this Agreement on the date set
forth below.

 

"CCH II"

Dated:

__________________, 2003

CCH II, LLC, a Delaware limited liability company

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

       

"CCH II CAPITAL"

Dated:

__________________, 2003

CCH II CAPITAL CORP., a Delaware corporation

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

     

WIRE INSTRUCTIONS:

   

US Bank

ABA Routing #: 081 000 210

Account #: 152302057962

Ref: Proceeds from CCH II bonds

         

 

 

Notice Address:

 

Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri 63131
Facsimile: (314) 965-8793
Attn: Carl Vogel and Curtis S. Shaw, Esq.

With a copy to:
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
Facsimile: (310) 203-7199
Attn: Alvin G. Segel, Esq.

   




--------------------------------------------------------------------------------




 

PURCHASER'S SIGNATURE PAGE TO PURCHASE AGREEMENT

   

 

 

"Purchaser"

     

Dated:

__________________, 2003

_______________________________
Purchaser Name

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

   

 

Purchaser Name and Address:

________________________
________________________
________________________
________________________
Fax Number:


Aggregate Cash Purchase Price:

Aggregate Principal Amount of New Notes

$___________________

$____________________________




--------------------------------------------------------------------------------




EXHIBIT A
CERTAIN DEFINITIONS

Definitions

. For purposes of this Agreement, the following terms shall have the following
meanings:



"Governmental Authority" means the United States of America, any state,
commonwealth, territory or possession of the United States of America, any
foreign state and any political subdivision or quasi governmental authority of
any of the same, including any court, tribunal, department, commission, board,
bureau, agency, county, municipality, province, parish or other instrumentality
of any of the foregoing.

"Legal Requirement" means applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any judgment or order and all
judicial decisions applying common law or interpreting any other Legal
Requirement, in each case, as amended.

"Lien" means any security interest, any interest retained by the transferor
under a conditional sale or other title retention agreement, mortgage, lien,
pledge, option, encumbrance, adverse interest, constructive exception to, defect
in or other condition affecting title or other ownership interest of any kind,
which constitutes an interest in or claim against property, whether or not
arising pursuant to any Legal Requirement.

"Material Adverse Effect" means a material adverse effect on (i) the business or
condition (financial or otherwise) of CCH II and its direct and indirect
subsidiaries, taken as a whole, but without giving effect to any effect
resulting from changes in conditions that are applicable to the economy or the
cable television industry on a national basis, or (ii) on the ability of the CCH
II Issuers or their affiliates to perform their obligations under this
Agreement.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

"Transaction Documents" means this Agreement and the other documents and
instruments to be executed and delivered in connection herewith at or prior to
the Closing, including without limitation the New Notes and the registration
rights agreement and indenture referred to in this Agreement.